Title: To James Madison from Francis Walker Gilmer, 9 April 1824
From: Gilmer, Francis Walker
To: Madison, James


        
          Dear Sir,
          Richmond April 9th. 1824.
        
        In the mission on which, you, and the other visitors have deputed me, I must of necessity rely a good deal on the representations of others abroad. It is of great importance therefore, that I should have the assistance of men of talent, learning, and integrity. Excuse me then for asking of you the favor to give me two letters, one to our Minister Mr. Rush, and the other to Sr. James Mackintosh. You cannot have any personal acquaintance with Sr. James, I know, but suppose that will not be necessary, between men whose fame is so well known to each, for a purpose so exclusively Literary. Be good enough to inclose the letters, (should you give them) to me, at this place. Yours with great respect &c
        
          Francis W. Gilmer
        
      